' MR. Chief Justice Waite
delivered tbe opinion of the court. After stating the facts as above reported, he continued :
It is apparent from the charter that the subscribers of shares and those claiming under them were to be the holders of the stock of the corporation, and that the money paid into the treasury upon subscriptions was to be used by the corporation in building and equipping its railroad. In this way the capital of the corporation was to be converted into the railroad and-; its appurtenances. A tax upon the railroad, therefore, after its completion, is necessarily a tax upon the capital, because, practically, the capital and that into which it has been converted are the same. The railroad of the corporation may be worth more than its capital, but all its capital is in its railroad. Such being the case, the taxation of both railroad and capital would be, so far as the corporation is concerned, double taxation.
In Railroad Companies v. Gaines, 97 U. S. 697, it was held that a provision in the charter of the Memphis & Charleston Railroad Company; precisely like that now under consideration, did not exempt the railroad of that corporation and its appurtenances from taxation after twenty years from the time of its completion, even though the capital stock of the corporation had all been invested in the railroad, because, taking the whole section together, it was apparent such was not the inten-. tion of the legislature. The property was taxable, but the capital stock was exempt.
■ . It is no doubt true that the legislature may make a difference, for the purposes of taxation, between the capital stock of a corporation in the hands of the corporation.itself, and the shares of the same capital stock in the hands of the individual stockholders. That has often been done, and the crises are *136numerous where the exemption of shares from taxation has been claimed because of a charter exemption of the, capital stock. Notably this was the case with the national banks. The capital stock of such banks invested in United States securities is not taxable by the States, but shares of the stock in the hands of the individual stockholders may be taxed without deduction on account of such an investment. This has been held from the beginning. Van Allen v. The Assessors, 3 Wall. 573; Bradley v. The People, 4 Wall. 459, 462; The People v. The Commissioners, 4 Wall. 244; Lionberger v. Rouse, 9 Wall. 468. The capital stock in the hands of the bank is exempt because invested in securities which are not to be taxed, Rev. Stat. § 3701, but the shares in the hands of the stockholders are, by the very terms of the banking act, put, for the purposes of State taxation, on the same footing as other moneyed capital.. Rev. Stat. § 5219. This, it was said, showed the intention of Congress to exempt the bank for what was invested in government securities, but to charge the stockholder. In Farrington v. Tennessee, 95 U. S. 679, the charter of the Union and Planters’ Bank provided that “ said company shall pay to the State an annual tax of one-half of one per' cent, on each share of the capital stock subscribed, which shall be in lieu of all other taxes,” and the question was, whether this exempted the shares in the hands of the stockholders from any further taxation by the State. The court, three Justices dissenting, held that it did, because, as the charter tax was laid on each share subscribed, the further exemption must necessarily have- been of the shares in the hands of the holders, although the tax as im- ' posed was payable by the corporation. In all cases of this kind the question is' as to the intent of the legislature, the presumption always .being against any surrender of the taxing power.
In corporations four elements of taxable value are.sometimes found : 1, franchises'; 2, capital stock in the hands of the corporation; 3, corporate property; and, 4, shares of the capi.tal stock in the hands of the individual stockholders. Each of these is, under some circumstances, an appropriate subject of taxation; and it is no doubt :n the power of a State, when *137not restrained by. constitutional limitations, to assess taxes upon them in a way to subject the corporation or the stockholders to- double taxation. Double "taxation is, however, never to be presumed. Justice requires that the burdens of government shall as far as is practicable be laid equally on all, and, if property is taxed once in one way, it would ordinarily be wrong to tax it again in another way, when the burden of both taxes falls on the same person; Sometimes tax laws have that effect; but if they do, it is because the legislature has unmistakably so enacted. All presumptions are against such an imposition.
■ This brings us to an examination of the present charter to see what the legislature has expressed its intention of doing. “ The capital stock of said company ” is exempt from taxation. That has been expressly enacted, and the' owner or owners of the stock are necessarily relieved from all taxation- on this account. The important question is, therefore, who are the owners of the capital stock of this corporation within the meaning of the term “capital stock” as used in this - charter, because, in construing statutes which are binding on States as contracts; the words employed are, if possible, to be given the same meaning they had in the minds of the parties to the contract 'when the statute was enacted. In this respect there is no difference between a contract of a State and a contract of a natural per-' son. If the words employed are capable of more than one meaning, that meaning is to be given them which, taking the whole statute together, it is apparent the parties intended they should have.
Returning to the charter, we find that the “ capital stock ” is divided into shares. These shares are to be subscribed and paid for,'and the money raised in this way constitutes .the “capital” of the corporation spoken of in section 12, where it is said, “ the board of directors shall not exceed in their contracts the amount of the capital of the corporation,” &c., and in section 17, where it is provided “ that said company may at any time increase its capital to a sum sufficient to complete the said road.” This capital is to be used by the corporation ■ to build and equip its road, and if more capital is needed for *138that purpose it may be raised “by opening books for new stock, or by selling such new stock.” The manner of' doing this may “be prescribed by the stockholders at a general meeting; and any State, or any citizen, corporation or company, . . . may subscribe for and hold stock in the said company, with all the rights and subject to all the liabilities of any other stockholder.” Sec. 17. Payments of subscriptions are to be made on each share of stock, and if default is made in a payment when demanded “ the share or shares on which default shall be so made and all payments thereon ” are forfeited, “and the sainé shall vest in and belong to the company,” but the board of directors may, if they deem proper, restore them to the “ owner or owners,” “ on payment of all arrears on such shares and the legal interest thereon.” Sec. 15. So, too, “ The Stock of said company may be transferred in such manner and form as may be directed by the by-laws of the corporation,” sec. 16; and, under the amending act of 1818, interest was to be paid semi-annually at the rate of six per cent, per annum “.to the several holders thereof . . . on the capital stock of said company actually paid.”
Prom this it is clear to us that while the money paid in by the subscribers of the shares of the capital stock of the corporation constituted the capital of the corporation which was to be used in building and equipping the railroad, the stock created by such subscription and payment was to belong to and remain as the property of the several holders of the shares so subscribed and paid for. As was shown in Railroad Companies v. Gaines, above cited, the Avords “ capital stock of said company,” and the words “the road with all its fixtures and appurtenances,” were used in the charter to describe different things. The “ capital,” which upon the .payment by the subscribers belonged to the corporation, has been converted into the railroad and its1 appurtenances, and it had no separate existence as a taxable thing after the road was built and=equipped. But the “ capital stock,” divided into shares, subscribed and paid for by' the persons to whom the shares Avere originally issued, still has, and was by the charter intended to have, an existence separate and distinct from the property into which *139the money paid for it has been-converted. It can now be bought, sold, and transférred. ’ Its -holders and owners are the owners of the corporation. They may meet and elect directors;, who are to manage its affairs^ -The profits of the corporation are to be divided among them in proportion “ to the stock each may hold,’’ sec. 30, and upon the dissolution of the corporation they will be entitled to receive in like proportion the proceeds of what remains of the corporate property after all the corporation debts' and liabilities are paid or satisfied. In effect the contributions of subscribers of the shares were stocked as the capital of the corporation. The aggregate of the subscriptions made the aggregate of the stock. Each subscriber owned that part of the stock which his shares represented, and the aggregate of the shares represented the aggregate of the stock. It was evidently called the “capital stock of the company,” because it,- was the stock which, when subscribed and paid for, furnished the corporation with the capital to build its road. As capital it belonged to the corporation, but as stock it belonged to the several holders of the shares into which it was divided. The charter exempted the stock from taxation clearly because the property which represented the stock had been put in its place as a taxable thing. The exemption is of the thing called the “ capital stock” divided into shares. As the whole thing is exempt, so must necessarily be its several parts or shares.
It follows that the judgment of the Circuit Court was right, and it fs consequently

Affirmed.